        Case 1:17-cv-00825-EMR Document 157 Filed 12/10/20 Page 1 of 6




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

__________________________________________
                                          )
SCIENCE APPLICATIONS                      )
INTERNATIONAL CORP.,                      )
                                          )
                         Plaintiff,       )                Case No. 17-cv-00825
                                          )
                  v.                      )
                                          )                Chief Judge Eleni M. Roumel
THE UNITED STATES OF AMERICA,             )
                                          )
                         Defendant,       )
                                          )
MICROSOFT CORPORATION,                    )
                                          )
                  Defendant-Intervenor,   )
                                          )
and                                       )
                                          )
L3 TECHNOLOGIES, INC.,                    )
                                          )
                  Third Party Defendant.  )
__________________________________________)

                                 JOINT STATUS REPORT

       Pursuant to the Court’s Order, dated December 1, 2020 (D.I. 154), Plaintiff Science

Applications International Corp. (“SAIC”), Defendant the United States of America

(“Government”), Defendant-Intervenor Microsoft Corp. (“Microsoft”), and Third-Party Defendant

L3 Technologies, Inc. (“L3”) submit the following Joint Status Report.

I.     The Parties’ Efforts to Narrow the Terms in Dispute

       Following the December 1, 2020, Pre-Markman Status Conference, the parties exchanged

communications and met and conferred on Friday, December 4, 2020, in an effort to narrow the

number of terms in dispute for the Markman hearing. The parties are pleased to report that they

have come to an agreement.




                                               1
         Case 1:17-cv-00825-EMR Document 157 Filed 12/10/20 Page 2 of 6




        The parties agree that the following five terms should be given their plain and ordinary

meaning and that no construction is necessary:

           1. video camera

           2. video source

           3. external environment

           4. twist rotation

           5. orientation

        In reaching this agreement, the parties agree that they (i) do not adopt any opposing party’s

previously proposed constructions or reasoning and (ii) will not use this agreement to later argue

that a previously proposed construction does not reflect the plain and ordinary meaning of the

term.

II.     Attendees for the December 15, 2020 Markman Hearing

        The parties identify the following individuals who will attend the December 15, 2020

Markman hearing.

        For SAIC:

               Stephen Smith (in person, active participant)

               DeAnna Allen (in person, active participant)

               Goutam Patnaik (in person)

               Gwendolyn Tawresey (remote)

               Stephen Crenshaw (remote)1

               Samantha Garner, SAIC in-house counsel (in person if possible, otherwise remote)




1
 Other Cooley associates, including Mark Zambarda, Alissa Wood, and Beth Shrieves, intend to
dial in to listen to the hearing as part of Cooley’s “shadow” training program.


                                                 2
        Case 1:17-cv-00825-EMR Document 157 Filed 12/10/20 Page 3 of 6




                John Clarke, SAIC in-house counsel (remote)

       For the Government:

                Alex Hanna (in person, active participant)

                Scott Bolden (remote)2

       For Microsoft:

                Thomas Halkowski (in person, active participant)

                Ahmed Davis (in person)

                Mark Taylor, Microsoft in-house counsel (remote)

       For L3:

                William Bergmann (in person, active participant)

                Michael Anderson (in person, active participant)

                Mitch Evander, L3 in-house counsel (remote)

                Eric Spencer, L3 in-house counsel (remote)

                Stacey Burton, L3 in-house counsel (remote)




2
  Department of Justice Honors Program attorneys, David Pace and Rachel Hicks, plan to attend
remotely for purposes of new attorney training.


                                                3
       Case 1:17-cv-00825-EMR Document 157 Filed 12/10/20 Page 4 of 6




Dated December 10, 2020            Respectfully submitted,

                                   SCIENCE APPLICATIONS INTERNATIONAL
                                   CORP.

                                   By its attorneys,

                                   /s/ Stephen R. Smith
                                   Stephen R. Smith (Attorney of Record)
                                   DeAnna D. Allen (Of Counsel)
                                   Erin M. Estevez (Of Counsel)
                                   Stephen C. Crenshaw (Of Counsel)
                                   COOLEY LLP
                                   1299 Pennsylvania Avenue, NW
                                   Suite 700
                                   Washington, DC 20004
                                   Tel: (202) 842-7800
                                   Fax: (202) 842-7899
                                   stephen.smith@cooley.com
                                   dallen@cooley.com
                                   eestevez@cooley.com
                                   screnshaw@cooley.com

                                   Douglas P. Lobel (Of Counsel)
                                   COOLEY LLP
                                   11951 Freedom Drive
                                   Reston, VA 20190-5656
                                   Tel: (703) 456-8000
                                   Fax: (703) 456-8100
                                   dlobel@cooley.com

                                   Goutam Patnaik
                                   Gwendolyn Tawresey
                                   Troutman Pepper Hamilton Sanders LLP
                                   2000 K Street, N.W., Suite 600
                                   Washington, DC 20006
                                   (202) 220-1237
                                   Fax: (202) 220-1665
                                   Email: goutam.patnaik@troutman.com
                                   Email: gwendolyn.tawresey@troutman.com

                                   Counsel for Plaintiff
                                   Science Applications International Corp.




                                      4
        Case 1:17-cv-00825-EMR Document 157 Filed 12/10/20 Page 5 of 6




                                    JENNIFER DICKEY
                                    Principal Deputy Assistant Attorney General

                                    GARY L. HAUSKEN
                                    Director

Of Counsel:                          /s/ Alex Hanna
SCOTT BOLDEN                        ALEX HANNA
Department of Justice               Trial Attorney
                                    Commercial Litigation Branch
                                    Civil Division
                                    Department of Justice
                                    Washington, DC 20530
                                    Email: Alex.Hanna@USDOJ.gov
                                    Telephone: (202) 307-0343
                                    Facsimile: (202) 307-0345

                                    COUNSEL FOR DEFENDANT THE UNITED
                                    STATES OF AMERICA


                                    /s/ Thomas L. Halkowski
                                    Thomas L. Halkowski (Attorney of Record)
                                    halkowski@fr.com

                                    Ahmed J. Davis (Of Counsel)
                                    adavis@fr.com
                                    W. Freeman, Jr. (Of Counsel)
                                    kfreeman@fr.com
                                    FISH & RICHARDSON P.C.
                                    1000 Maine Ave., SW Suite 1000
                                    Washington, DC 20024
                                    Telephone: (202) 783-5070

                                    Proshanto Mukherji (Of Counsel)
                                    mukherji@fr.com
                                    FISH & RICHARDSON P.C.
                                    One Marina Park Drive, Boston, MA 02210-1878
                                    Telephone: (617) 542-5070

                                    Counsel for Defendant-Intervenor Microsoft
                                    Corporation




                                      5
        Case 1:17-cv-00825-EMR Document 157 Filed 12/10/20 Page 6 of 6




Of Counsel                          /s/ William C. Bergman
MICHAEL ANDERSON                    WILLIAM C. BERGMANN
CASSANDRA SIMMONS                   Baker & Hostetler LLP
                                    Washington Square, Suite 1100
Baker & Hostetler LLP               1050 Connecticut Avenue, NW
Washington Square, Suite 1100       Washington, DC 20036-5304
1050 Connecticut Avenue, NW         Telephone: (202) 861-1549
Washington, DC 20036-5304           Facsimile: (202) 861-1783
Telephone: (202) 861-1549           wbergmann@bakerlaw.com
Facsimile: (202) 861-1783
manderson@bakerlaw.com              Attorney for L3 Technologies, Inc.
csimmons@bakerlaw.com




                                       6
